-)         ?^^        _                              CQURf OF CRIMINAL APPEALS




 Lydtll Awfetj JSjues                        J    XN THgoffifl§i59W»LAPPEALS
 i/S...                                     I      COU^T
 THE STAre: bP Texas                     |        OF APPEALS DEC 07 2011
                                  ___!
   MOTIOW FOP, CYTENTION OF TXME fofif&fiffilti-
   THEN FILE A MOTXON FOR fitmmiMC - Pflo-SE • AND
            flPPSALBD FH.OM TUB SatA-SI-JUOHZTM- DISTRICT CDuKr'
                                OF MDHTGOMMV G)dHk.TEY&                         ,

 TO THE HONORABLE JVO&E Of SAID COURT;
        CjOkac Mdwj Lyde-lt Jhtt6S. PMidx}^ iM rhc ahovt S±ylcA and
 hHJMlDer-e.A cnu£e oPacriOk) wherthy he-now respenrPuWy Mdkt- a
  requesT-fbir aw etfkMtit>hl oP-Unm. which to obfak -the. research
 docL/Mpo-fs" MdjCzS&ary in prepare, his prose. MofiofiJ Por rthtnr-
 )hig with Merih                                             .
HV\t. CDur^M&y odmd 4h-t. timc -far a parly h tilt, a motidaJ Pot reJiear-
(Ng UAide-T the. aurLkorriy oflpias Rules oPAppdla-k, procedure 4Q.%
ftfffiDMers ktosh'ou -for fermritjg is Arias clue, otifDemdber 3.MI5)
Petitioner requc&l-art adcl'rtioxJcLl °\Q Jays fo Pile, -the. hAofioxi for
 tmsxrms exvetiditig -th^+iMt. L\M(hAarck3i'3iD((o).
 Wo ejd-eusxoto has bdeisi grameA tt> eyfewd 4ht -fiMe^ td Pt/d- tnd-MOrioM -^r rawnitf}.
u>A-Lu r E IX IJLQNEPi,isa layMatt at la^-ihtfL-fye-jInc tieeJUuL
rtc\Ue.shJ GcMttiotial -PiMo 4t* A'le. Phe Maf/bAj Ar ftheanNij 4t> dcrhaiti
h'ls ascuMzHTs {hi TOPA/ia pauperis ma research Phe. Mbr£*6ofnetAJ
a -knitted) Ljfk>rtie.y would, lhe.re.Phns. )ti4he iNfertsr oA3hshc.e- he ttvutzk
a %do\j ejd£Alf»0A) far aM re.he.ciring mot'ioai DtCausc: he /s iNOQfttrnieJ
'/N ff)